PD-1301-15
                                    PD-1301-15                                     COURT OF CRIMINAL APPEALS
                                                                                                    AUSTIN, TEXAS
October 2, 2015                                                                    Transmitted 9/30/2015 5:00:14 PM
                                                                                    Accepted 10/2/2015 10:20:15 AM
                           IN THE COURT OF CRIMINAL APPEALS                                          ABEL ACOSTA
                                                                                                             CLERK


  LESLIE LEE                                             '   APPEALED FROM THE
                  Appellant                              COURT OF APPEALS, 6th DISTRICT

  V.                                                     '    CASE NO. 06-15-00004-CR
                                                         TRIAL COURT NO. 42,954-A
  THE STATE OF TEXAS
             Appellee                                    '     STATE OF TEXAS

                             MOTION FOR EXTENSION OF TIME
                      TO FILE PETITION FOR DISCRETIONARY REVIEW

  TO THE HONORABLE COURT OF APPEALS:

         NOW COMES, LESLIE LEE, the Appellant herein, and moves the Court for an

  extension of time to file Appellant=s Petition for Discretionary Review in this cause, pursuant to

  Rules 38.6 and 10.5 (b) of the Texas Rules of Appellate Procedure, and in support thereof would

  show the Court as follows:

                                                   I.

         The Appellant in this cause was convicted in the 188th District Court of Gregg County,

  Texas in cause number 42,954-A for the offense of Theft.

                                                  II.

          The Court of Appeals= opinion on remand was delivered on September 1, 2015.

  Appellant=s Petition for Discretionary Review is due on or about October 1, 2015.

                                                  III.

         The Appellant hereby requests a second extension of time to file Appellant=s Petition for

  Discretionary Review.

         The undersigned counsel has been unable to devote sufficient time to the review of the

  record, research and preparation of Appellant=s Petition for Discretionary Review for the
following good and sufficient reasons:

       Counsel for the defendant has been ill and is under the care of Dr. William Rotzler.

       In addition to the above-listed matter, the undersigned counsel has been involved with a

very busy trial and appellate schedule and is involved in numerous other felony

and misdemeanor cases at various stages of litigation.

        WHEREFORE, PREMISES CONSIDERED, the undersigned counsel, on behalf of
Appellant, respectfully prays that this Honorable Court extend the time for filing Appellant=s
Petition for Discretionary in this cause for an additional thirty days, to November 2, 2015.




                                                           RESPECTFULLY SUBMITTED,


                                                            __/s/Clement Dunn___________
                                                           Attorney for Appellant
                                                           140 E. Tyler Street, Suite 240
                                                           Longview, TX 75601
                                                           (903) 753-7071 Fax (903) 753-8783
                                                           State Bar # 06249300
                               CERTIFICATE OF SERVICE

       As Attorney of Record for Defendant, I do hereby Certify that a true and correct copy of

the above and foregoing document was this date provided to the Attorney for the State.

       Date: 09-30-15


                                                   __/s/ Clement Dunn_______________
                                                   Attorney for Appellant
                         IN THE COURT OF CRIMINAL APPEALS


LESLIE LEE                                           '   APPEALED FROM THE
               Appellant                             COURT OF APPEALS, 6th DISTRICT

V.                                                   '    CASE NO. 06-15-00004-CR
                                                     TRIAL COURT NO. 42,954-A
THE STATE OF TEXAS
           Appellee                                  '      STATE OF TEXAS

                                            ORDER

       BE IT REMEMBERED, that on the _____ day of __________________, 20___, came

on to be considered the above and foregoing Motion for Extension of Time to File Appellant=s

Petition for Discretionary Review. After consideration of the same, it is the opinion of the Court

that Appellant=s Motion be:

       ( )     GRANTED, and the present cause is hereby extended until _________________,

               20____.

       ( )     DENIED, to which ruling the Appellant excepts.

       ( )     SET FOR HEARING ON THE _____ day of __________________, 20___, at

               _____ o=clock_____.

       SIGNED:

                                                            _____________________________
                                                            JUDGE PRESIDING